Hinman, J.:
Claimant was employed as a laborer at the plant of his employer. At eleven-thirty on the morning of his accident the claimant and about fifteen others were laid off because of some unforeseen event which made it unnecessary for the employer to make use of those men any longer on that day. Some of the other employees at the plant finished out a full day. The workmen were allowed to eat their lunch on the premises and the claimant did eat his lunch although the record does not disclose just when he did so. Notwithstanding the fact that he had been laid off at eleven-thirty a. m., It is agreed that at one-fifty p. m. he was proceeding to wash up preparatory to leaving for home when he was injured. He was still upon the premises of his employer. He attempted to get his pail, which had fallen in a ditch, for the purpose of getting hot water for washing himself when his foot slipped into a hole where there "was hot water and he received severe burns causing the disability for which an award has been made. He was a colored man and his work caused him to become "covered with a white dust. It was the custom of the men to wash up before they left the plant so that they would have a proper appearance on the train or cars upon which they traveled in going home.
*785TMs is not like those cases where an award has been allowed to an employee for an injury sustained during a short lunch period to be followed immediately by a continuance of the employment. (Hogan v. Edward Engineering Co,, 186 App. Div. 921; affd., 226 N. Y. 564; Karney v. National Bag Co., 193 App. Div. 930.) The employment of this claimant had been discontinued at least for the day. For the same reason this case is distinguishable from the case of Sexton v. Public Service Commission (180 App. Div. 111), where an award was sustained for an accidental injury to an employee while cleaning up in order to continue his work. In that case the claimant had been engaged in a dirty occupation in a subway, making a bath a necessity preparatory to leaving the subway in order to engage in clerical duties outside. We need not decide, however," in this case that an employee could not obtain compensation for an injury sustained on the premises of his employer where the employee had been laid off about lunch time and had with reasonable dispatch proceeded to eat his lunch and then without loitering had proceeded to cleanse himself from the dirt accumulated in the course of his employment in order to make a decent appearance in public. While employment under the Workmen’s Compensation Law does not commence or end at the precise moment when an employee begins or ends his actual work, the limit of the rule of liberality which has been thus far applied has been to include “ a reasonable time and space through which he is approaching or leaving his work.” (Matter of McInerney v. Buffalo & Susquehanna R. R. Corp., 225 N. Y. 130, 134.) The general rule has also been stated as follows: “ It is a general rule that if an employee is injured on the premises of the employer in going, with reasonable dispatch and method, to or from actual performance of the specific duties of the employment by a way provided by the employer or reasonably used by the employee, compensation must be awarded.” (Matter of Kowalek v. New York Consolidated R. R. Co., 229 N. Y. 489, 492.)
No case has been cited to us where an award has been made to an employee who was injured after having loitered upon the premises after his employment had ceased and we think that this claimant cannot be deemed to have been injured while going with reasonable dispatch from the premises of his employer after the completion of the duties of his employment when he remained upon the premises for a period of two hours and twenty minutes after he was laid off and without any justification therefor other than the eating of his lunch. He was not in the course of his employment at the time of his iniurv and, therefore, the award cannot be sustained.
*786The award should be reversed and the claim dismissed, with costs against the State Industrial Board.
H. T. Kellogg, Acting P. J., and Van Kirk, J., concur; Hasbrouck, J., dissents, with an opinion.